In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated October 15, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that in opposition to the *411defendant’s motion for summary judgment, the plaintiffs failed to raise a triable issue of fact as to whether the plaintiff Alfred M. Walker sustained a serious injury as defined by Insurance Law § 5102 (d). Miller, J. P., Thompson, Pizzuto and McGinity, JJ., concur.